Robinson, J.
(dissenting). This is an appeal from an order denying a motion to vacate an attachment. The plaintiff sues to recover $500 damages on the ground that by fast and reckless driving defendants ran an automobile against the plaintiff, doing him severe injury. On the usual statutory affidavit the plaintiff obtained a warrant of attachment and levied on the offending automobile, which was appraised at $300. On counter affidavits defendants moved to dissolve the attachment, and on the hearing of the motion the plaintiff and his wife were sworn and testified and each testified that defendants called on them, and on leaving defendant Isaac Oglund, the owner of the automobile, said:
*447“I am going to get my car and get out of the country, and they can all go to hell.”
It also appeared that Isaac Ogland had no property of any account, excepting the automobile and some carpenter tools. Defendants were sworn and denied the testimony of the plaintiff and his wife. Now, in .such cases, the statute provides thus:
“If on such hearing it appears to the satisfaction of the court or judge that the attachment was irregularly issued or that the affidavit upoh which it was issued is untrue, the attachment must be discharged. •Code, § 7561.
. We may assume for a certainty that the judge would have discharged the attachment if it had appeared to his satisfaction that the affidavit' upon which it was issued is untrue. It did not so appear to his satisfaction, nor does it appear to the satisfaction of this court. Furthermore, the fact that defendant has gone to the trouble and expense of a motion to dissolve the attachment and of an appeal to this court may well be considered as some evidence that his purpose was to get the automobile ■clear, take his carpenter tools and leave the country. When the motion was denied Isaac Ogland gave a counter bond, as provided by statute, for the release of the attachment. That is what he should have done in the first instance.